DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the proximal end” which should read “a proximal end” for consistency purposes.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “the distal end” and “the proximal end” in line 2 which should read “a distal end” and “a proximal end” for consistency purposes.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Claim 11 recites “the proximal-most half” and “the proximal end” in line 5 which should read “a proximal-most half” and “a proximal end” for consistency purposes. Claim 11 recites “the distal end” in line 7 which should read “a distal end”. Claim 11 recites “the proximal end” in line 8 which should read “a proximal end”.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive. With respect to claims 1 and 8-10, applicant argues that Solar fails to disclose wherein the scoring wire comprises a helical section adapted to longitudinally .
The examiner respectfully disagrees. The larger diameter sections 62, 66 of Solar (Fig. 5A) allow the coil 34 to run alongside the balloon 24 and remain therebetween during inflation of the balloon as the diameter of the coil cannot slide past the larger diameter sections. Because this configuration “provides enhanced flexibility as well as gripping at the lesion” ([0045]), the coil 34 is flexible. A flexible coil is adapted to longitudinally expand and contract as one skilled in the art would know and understand. Further, the coil 34 on the core wire portion 32 is disposed within folds of the balloon 24 prior to expansion of the balloon (as the coil runs alongside the balloon 24 on external core wire portion 32; Fig. 5A). “Expansion of balloon 24 causes external core wire portion 32 to be released from within folds of the balloon 24. Expansion of balloon 24 further causes guidewire 48, tracking guidewire 49 and external core wire portion 32 to be pushed up against lesion 302” ([0049]). Thus, when the balloon is inflated, the core wire portion 32 and the coil 34 disposed thereon are expanded with the inflation of the balloon to be pushed up against a lesion. Because the coil 34 is flexible, such expansion of the balloon would cause the coil 34 to longitudinally expand in response to inflation of the balloon as the coil 34 would expand from a substantially straight configuration (similar to that shown in Fig. 5A) to a curved convex profile (similar to that shown in Fig. 1A). Accordingly, Solar teaches a helical coil section adapted to longitudinally expand in response to inflation of the balloon as claimed. 

Accordingly, rejections over Boyle in view of Solar have been maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (US 2017/0119428 A1) in view of Solar et al. (US 2008/0082050 A1).
Regarding claim 1, Boyle discloses a scoring balloon catheter (scoring balloon 100; Fig. 1a) that comprises: a shaft (shaft 105); a balloon (inflatable balloon 115), said balloon being inflatable and being mounted on a distal section of the shaft (Fig. 1a); a hub or spring (hub 140 of Fig. 1a or spring 200 of Fig. 6; as like numbers of the embodiments of Fig. 1a and Fig. 6 are considered interchangeable) associated with the shaft (Fig. 1b), proximal to the balloon (Fig. 1b); and a scoring wire (scoring wire 135) having: a fixed end (fixed end 136) mounted on the shaft between a shaft distal end and the balloon (Fig. 1b); a longitudinally movable end (movable end 138) terminating at and directly attached to the hub or spring (Fig. 1b); and an intermediate portion running exterior, alongside a working region of the balloon (portion of wire 135 along balloon 115; Fig. 1a).
Boyle fails to disclose wherein the scoring wire comprises a helical coil section adapted to longitudinally expand in response to inflation of the balloon.
However, Solar teaches a scoring balloon catheter (system 10; Fig. 1A) comprising a shaft (elongated element 12), an inflatable balloon (balloon 24) mounted on a distal section of the shaft (Fig. 1A); and a scoring wire (core wire 28) comprising a helical coil section (coil 34) adapted to longitudinally expand in response to inflation of the inflatable balloon (as the coil 34 is flexible and expands and contracts between 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the scoring wire of Boyle to comprise a helical coil section as taught by Solar in order to enhance flexibility and gripping of the scoring wire.
Regarding claim 8, Boyle modified discloses the invention as claimed above, and Boyle further discloses a handle assembly (handle assembly 150) comprising the hub or spring (Figs. 1a-1b).
Regarding claim 9, Boyle modified discloses the invention as claimed above, and Boyle further discloses wherein the handle assembly (150) further comprises an inflatable balloon lumen port (inflatable balloon lumen port 153) and a guidewire port (guidewire port 154), and wherein the longitudinal moveable end (138) is directly attached to the hub or spring (140) at a position distal to both the inflatable balloon lumen port and the guidewire port (Figs. 1a-1b).
Regarding claim 10, Boyle modified discloses the invention as claimed above, and Boyle further discloses wherein the hub or spring is a spring (spring 200; Fig. 6), and wherein the longitudinally movable end (138) terminates at and is directly attached to the spring (Fig. 6).

Claim(s) 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyle et al. (US 2017/0119428 A1) in view of Solar et al. (US 2008/0082050 A1), as applied to claim 1 above, and further in view of Ressemann et al. (US 5,395,332).
Regarding claim 2, modified Boyle fails to disclose wherein a diameter of the helical coil section ranges from 0.009” and 0.013”.
However, Ressemann teaches a balloon catheter for use in angioplasty (abstract; figs. 1-10) with a helical coil section (78) running exterior, alongside a working region of the balloon (fig. 10). Thus, when the balloon (62) is inflated, the helical coil section (78) presses against and dilates the lesion (column 14, lines 58-63) such that the helical coil section is used in the angioplasty procedure and not just simply as a guidewire. The guide wire lumen has a diameter of suitable size to accommodate a guide wire of 0.014 in to an outer diameter of less than 0.010 in (column 16, lines 34-39), which is found to be a suitable size for use with an angioplasty balloon (column 16, lines 34-66) and is of sufficient specificity with the claimed range. One of ordinary skill in the art would further ascertain from the teachings of Ressemann that sizes in between the range of 0.014 and 0.010 would be reasonable as well.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the helical coil section of modified Boyle to range from 0.009” and 0.013” as taught by Ressemann in order for the helical coil section to be sized appropriately for use during an angioplasty procedure.

However, Solar teaches that the helical coil section (34) runs alongside the balloon (24) for enhanced flexibility and gripping ([0045]) and the balloon continues to the distal balloon end (25) at the fixed end of the scoring wire (Fig. 1A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helical coil section of modified Boyle to being at the fixed end and end at the proximal end of the intermediate portion in light of the teachings of Solar in order to effectively grip and cut along any exposed portion of the scoring wire.
Regarding claims 4-5, modified Boyle fails to explicitly disclose wherein the helical coil section exhibits spring-like elasticity in the longitudinal and axial directions.
However, Solar teaches that the helical coil section (34) provides enhanced flexibility ([0045]) and coils are commonly made of materials exhibiting elastic properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helical coil section of modified Boyle to exhibit spring-like elasticity in the longitudinal and axial directions in order to increase the flexibility and gripping of the scoring wire.
Regarding claim 6, modified Boyle discloses wherein the helical coil section (34 of Solar) begins at the distal end of the intermediate portion and ends at the proximal 
Regarding claim 7, modified Boyle fails to disclose wherein the diameter of wire of the helical coil section ranges from 0.005” to 0.010”.
However, Boyle teaches that a diameter of the scoring wire is between 0.005” and 0.015” ([0054]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of wire of the helical coil section to range from 0.005” to 0.010” as Applicant appears to have placed no criticality on the claimed range (see [0063] indicating the different amounts “in some embodiments”) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Allowable Subject Matter
Claim 11 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Spano (US 2015/0343191 A1) or Grace (US 2014/0277002 A1), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of independent claim 11, which recites, inter alia “wherein the scoring wire includes a proximal end that is longitudinally .
Spano discloses a balloon catheter (balloon assembly 200 which may be used for scoring via vibrating support wires 320) comprising: a shaft (catheter body 204; fig. 2A) having a distal region (distal region in which balloon 300 is positioned; fig. 2A) and a lumen (lumen through which transmission member 230 runs) defined by the shaft (fig. 2B); an inflatable balloon (inflatable balloon 200) mounted on the distal region (figs. 2A-B); a handle assembly (device knob 124) at least partially comprising a hub (housing 208; [0042]; fig. 2B) mounted on the proximal end of the shaft (fig. 2B); a scoring wire (support wire 320) which may be mounted outside of the balloon (fig. 3D’) and coupled to an ultrasound transmission member to transmit ultrasonic vibrations; and a vibrator (ultrasound transducer 126; [0046]) within the hub (208; fig. 2B) for vibrating the scoring wire (abstract). However, the scoring wire (320) extends only along the balloon and terminates at the transmission member (230).
Grace teaches an assisted cutting balloon (10; fig. 1) with an inflatable balloon (12), a scoring wire (wire abrasive 14) mounted on the outside of the balloon to a collar at the distal end of the balloon and to a collar at the proximal end of the balloon to a distal end of the flexible wave guide i.e. transmission member (fig. 1; [0052]); and a vibrator (a piezoelectric converter and acoustic horn 18; [0051] and/or micro-piezoelectric transducer; [0062]) that is coupled to the scoring wire via flexible wire waveguide (22; [0054]) for vibrating the scoring wire (as the ultrasonic apparatus 16 powers the wire waveguide 22 which causes the wire abrasive 14 to vibrate; [0054]) similar to the teachings of Spano. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lafontaine et al. (US 6,500,186 B2) is cited for teaching a helical coil section adapted to expand with a balloon (Fig. 5).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771